Case 3:20-cv-00614-BAJ-SDJ Document1-8 09/15/20 Page i1of1

Number 648166

Certificate of Incorporation
on change of name

l hereby certify that

PROMONTORIA MARITIME HOLDINGS DESIGNATED ACTIVITY COMPANY

having, by a Special Resolution of the Company,
and with the approval of the Registrar of Companies,
changed its name, is now incorporated as a
Designated Activity Company (limited by shares)
under the name

NASSAU MARITIME HOLDINGS DESIGNATED ACTIVITY COMPANY

and I have entered such name on the Register accordingly.

Given under my hand at Dublin, this

Thursday, the 9th day of January, 2020

 

for Registrar of Companies.

EXHIBIT
